Citation Nr: 1819500	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-39 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. An, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1957 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2013 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Lakewood, Colorado.  

In January 2018, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Based upon the testimony presented by the Veteran at his January 2018 hearing, the Board finds further development is required prior to final adjudication of the Veteran's claim of service connection for bilateral hearing loss and tinnitus.

The Board notes that the Veteran was provided a VA examination in January 2013 for his claimed conditions.  Upon review of the opinion, the Board observes that although hearing loss was shown, the examiner found it was not related to service and also found that the Veteran's tinnitus was more likely due to hearing loss and not associated with acoustic trauma.  However, the Veteran objects to the adequacy of the opinion as the examiner did not consider his conditions in service where no hearing protection was provided.  Specifically, the Veteran states that while in aviation during service, he was constantly exposed to loud noises from aircraft and helicopter engines where he was not provided helmets or hearing protection during those years.  The Veteran also maintains that flying conditions caused tinnitus and subsequent hearing loss which the opinion did not address. See January 2018 Hearing Transcript; see also VA Form 9 dated October 2014.  

Given the foregoing, on remand, the Board finds that remand is necessary to obtain a VA medical opinion addressing the Veteran's contentions raised at his Board hearing.  

Additionally, the Veteran testified that he was currently receiving treatment from a private physician for his hearing loss and tinnitus.  Further, he stated that a favorable nexus opinion would be obtained from his treating physician.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1) (2017).  On remand, attempts should be made to secure private treatment records identified at the hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All attempts to secure this evidence must be documented in the claims file.  
2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral hearing loss and tinnitus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus had onset in, or is otherwise related to, active service.

In providing this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus.  Describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes.  In determining the likelihood that any current hearing loss was caused by noise exposure in service, as opposed to some other cause, the examiner should address the Veteran's contention that his tinnitus occurred before the hearing loss.      

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examination opinion must reflect consideration of the Veteran's January 2018 hearing testimony setting forth a complete rationale for all findings and conclusions.  

3. After completing the above action and any other development deemed necessary, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





